IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0448
                                Filed June 10, 2015


IN THE INTEREST OF A.F. and P.F.,
Minor Children,

A.R., Mother,
       Appellant,

C.F., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A father appeals from the order terminating his parental rights.

AFFIRMED.



       Christine Bisignano, Windsor Heights, for mother.

       Jacob L. Mason of J.L. Mason Law, P.L.L.C., Ankeny, and Lori Holm, Des

Moines, for appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Annie Fox Reynolds,

Assistant County Attorney, for appellee State.

       Nicole G. Nolan of the Youth Law Center, Des Moines, for minor children.



       Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


PER CURIAM

       A father appeals the termination of his parental rights.1          This record

contains clear and convincing evidence supporting the termination of the father’s

parental rights pursuant to Iowa Code section 232.116(1)(h) (2013). 2 Upon our

de novo review, see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014), we find that at

the time the termination order was filed, the children were both under three years

of age, had been adjudicated children in need of assistance and out of the

father’s custody for more than six months, and could not be returned safely to the

father’s care due to his on-going substance abuse, unresolved mental health

issues, and erratic behavior,3 which we need not catalog further here. The father

himself testified he was “absolutely not” in a position to take custody of the

children during the second day of the termination trial in February 2015, and only

that it “could be possible” he would be able to care for them if a six-month

extension were granted. The juvenile court concluded the father did not have the

ability or willingness to commit to change if additional time was granted. We

agree. Moreover, termination of his parental rights best provides for the long-

term interests of the children, see Iowa Code § 232.116(2), and there is no

statutory reason to avoid termination. See id. § 232.116(3). We therefore affirm.

       AFFIRMED.


1
   The mother’s appeal was dismissed by order of the supreme court on May 8, 2015.
2
   The father argues termination was not proper because the juvenile court did not
terminate his parental rights pursuant to other paragraphs of section 232.116(1). This
argument is without merit. To affirm, we need only find clear and convincing evidence
supports one ground relied upon by the juvenile court, see In re D.W., 791 N.W.2d 703,
707 (Iowa 2010), and there is clear and convincing evidence the children would be at
risk of adjudicatory harm if returned to the father at present.
3
   We note the juvenile court found, “[The father] may be and likely is battling mental
illness, but he truly presented himself as nothing short of a menace in this case.”